Citation Nr: 1429996	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  14-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1951 to January 1955 and from April 1955 to November 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease with carotid artery disease, rated as 60 percent disabling; hypertension, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  The combined disability rating for the service-connected disabilities is 70 percent.  

2.  The Veteran last worked full-time in 2000 as a maintenance worker; he stopped working because of his heart disability. 

3. The Veteran's highest level of education is one year of college and work experience in mainly manual labor jobs.

4.  With resolution of the doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A September 2010 letter fully satisfied the notice requirements of the VCAA. The September 2010 letter informed the Veteran of the requirements for entitlement to a TDIU, what evidence was to be provided by him, and which VA would obtain. The letter also explained how VA assigns disability ratings and effective dates under Dingess.  

The Veteran was afforded VA examinations in August 2011 and April 2014, which addressed the effect of the Veteran's disabilities on his occupational functioning.  Therefore, the Board finds that there is sufficient evidence of record in order to adjudicate the claim.  

II.  TDIU

The Veteran contends that he is unable to work due to his service-connected heart condition.  See Veteran's VA Form 21-8940, August 2010.  The Veteran is service-connected for coronary artery disease with carotid artery disease, rated as 60 percent disabling; hypertension, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  The combined disability rating for the service-connected disabilities is 70 percent.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

As noted above, the Veteran's combined disability rating is 70 percent and he has one disability that is rated 60 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The remaining question, therefore, is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities which include coronary artery disease, hypertension and bilateral hearing loss. 

At an August 2011 VA ischemic heart examination, the Veteran reported that he had been instructed by his cardiologist not to work in the cold below 32 degrees or in the heat above 80 degrees Fahrenheit.  The examiner noted that the Veteran is limited to 6.3 METs by his most recent exercise stress test.  He opined that the Veteran is able to perform or maintain sedentary employment.  

Similarly, at the August 2011 vascular and hypertension VA examinations, the examiner opined that the Veteran's vascular and hypertension conditions do not impact his ability to work.  

However, at the August 2011 VA audiological examination, the Veteran reported that he has significant problems understanding speech in most listening situations which may impact his daily life, including his ability to work.  

The Veteran submitted private medical evidence from Dr. M.M. who opined that "[i]n view of [the Veteran's] cardiac problems, I do not think that he is employable and I would highly recommend that he not be employed because of significant cardiac problems, particularly his very labile hypertension." 

An August 2010 statement from Dr. M.M. indicated that the blood pressure on the day of examination was 206/92 and later 200/90.  The Veteran was anxious that day for several reasons and the physician attributed a lot of his blood pressure to anxiety.  

After considering the totality of the evidence and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  The Board notes that Dr. M.M. did not identify the extent of the Veteran's functional impairment due to his service-connected disabilities which would prevent the Veteran from engaging in substantially gainful employment, physical or sedentary.  However, the Board must consider the Veteran's occupational and educational history and relate those factors to the service-connected disabilities.  See Gleicher v. Derwinski, 2 Vet. App. 26 (1991).  

On the Veteran's TDIU claim form, he reported his highest level education as one year of college, and his most recent job experience in maintenance and janitorial work as well as previous experience as a postal worker/electronics technician.  In service, the Veteran's experience was as a fire control systems mechanic and weapons control system technician.  It therefore appears that his work experience involved manual labor, and not sedentary work.  The Veteran has recently reported that he is unable to walk 40 minutes any longer because it wears him out and he provided emergency room records indicating he had recently been treated for dizziness.  During the April 2014 VA examination, the Veteran reported that he could not do the treadmill stress test.  The examiner reported that the Veteran experienced fatigue at a METs level greater than 3 but not greater than 5.  The examination report indicates that this METs level is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 M.P.H.).  While VA examiners have indicated that the Veteran is capable of sedentary employment, none of the examiners have addressed the functional impairment resulting from the service-connected disabilities, particularly the heart disorder and hypertension, in light of his background of manual labor and one year of college.  Taking into consideration the effects of the service-connected disabilities, particularly the heart disorder and hypertension, on his ability to obtain or retain substantially gainful employment consistent with his education and work history in manual labor, the Board finds that reasonable doubt must be resolved in the Veteran's favor.  Accordingly, a TDIU is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is granted.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


